Name: 98/741/CFSP: Council Decision of 28 December 1998 concerning the extension of Joint Action 98/375/CFSP with regard to the nomination of an EU Special Representative for the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: political geography;  European construction;  international affairs
 Date Published: 1998-12-31

 Avis juridique important|31998D074198/741/CFSP: Council Decision of 28 December 1998 concerning the extension of Joint Action 98/375/CFSP with regard to the nomination of an EU Special Representative for the Federal Republic of Yugoslavia Official Journal L 358 , 31/12/1998 P. 0001 - 0001COUNCIL DECISION of 28 December 1998 concerning the extension of Joint Action 98/375/CFSP with regard to the nomination of an EU Special Representative for the Federal Republic of Yugoslavia (98/741/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Whereas on 8 June 1998 the Council adopted Joint Action 98/375/CFSP (1);Whereas the said Joint Action is due to expire on 31 December 1998 and should be extended,HAS DECIDED AS FOLLOWS:Article 1 Joint Action 98/375/CFSP shall be extended until 31 January 1999.Article 2 This Decision shall enter into force on the day of its adoption.Article 3 This Decision shall be published in the Official Journal.Done at Brussels, 28 December 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 165, 10. 6. 1998, p. 2.